Citation Nr: 0725964	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision, 

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at the RO in August 2006; a 
transcript of the hearing is associated with the record.  
During his Board hearing the veteran withdrew his appeal 
relating to his claim for service connection for laryngitis.  
Therefore, that issue is not in appellate status.

In November 2006, the undersigned granted the motion to 
advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

In a November 2006 decision, the Board denied the veteran's 
claim for service connection for a sinus condition, right 
maxillary, and remanded the remaining issues on appeal for 
additional development and adjudicative action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claims for service 
connection has been accomplished.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has residuals from a head 
injury that are related to service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran has residuals from a back 
injury that is related to service, or that arthritis was 
manifested within one year of service discharge.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran has residuals from a right 
knee injury that is related to service, or that arthritis was 
manifested within one year of service discharge.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's Parkinson's disease is 
related to service or an incident in service, or that it was 
manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  Claimed residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Claimed residuals of a back injury were not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Claimed residuals of a right knee injury were not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Parkinson's disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Dingess/Hartman also held that in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code, 
and that VA must provide information regarding the effective 
date that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As such, the Board notes that a pre-rating RO letter, dated 
in June 2004, provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection on a direct or a presumptive 
basis, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and that he should provide evidence in his 
possession.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the Appeals Management Center 
(AMC) did not inform the appellant how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman, until March and December 2006 post-rating 
letters, on these facts, such omission is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the veteran's claims for service connection, neither a 
disability rating or an effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  Moreover, supplemental statements of the 
case (SSOCs) issued in June 2006 and March 2007 reflect 
readjudication of the claims on appeal.  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
veteran and his spouse presented testimony in August 2006 at 
a Board hearing.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims for service connection, and has 
been provided ample opportunity to submit such information 
and evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, available post-service private 
medical records and physicians' statements, and VA outpatient 
medical records from the Phoenix VA Medical Center.  Various 
lay statements and a transcript of the veteran's and his 
wife's oral testimony also are of record.  Reports of VA 
examinations-to include opinions pertinent to the matters on 
appeal-are associated with the record.  

In January 2007, the veteran failed to report for x-rays of 
his right knee and spine.  The Board notes, however, that the 
January 2007 orthopedic examiner was unable to give a 
definitive opinion on the etiology of any right knee or back 
disability, due to the veteran's failure to report for 
scheduled radiological studies.  Under these circumstances, 
the Board finds that the provisions of 38 U.S.C.A. § 5103 do 
not mandate another examination for the service-connection 
claims discussed in this decision, particularly in light of 
the fact that the veteran failed to report for further 
testing in order to assess the nature and etiology of the 
claimed disorders.  Evidence and information received at this 
testing was expected to provide assistance to the veteran's 
case.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the veteran's claims and that VA has satisfied, to the extent 
possible, the duty to assist.  Under the provisions of 
38 C.F.R. § 3.655 (2006), due to the veteran's failure to 
cooperate with the ordered testing, the claims will be 
decided on the evidence of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the VA, the 
veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor, in light of the veteran's failure to cooperate 
fully, is there any indication that there is additional 
existing evidence to obtain or development required to create 
any additional evidence to be considered in connection with 
either service-connection claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matters 
being decided.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or an 
organic disease of the nervous system (Parkinson's disease) 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of injuries to 
the head, back, and right knee and for Parkinson's disease.

In his and his wife's testimony and statements, and those 
from a service comrade and his representative, the veteran 
asserts that during two parachute jumps at Ft. Bragg in 1955, 
he sustained injuries to his head, back and right knee and 
that the residuals of these injuries should be service 
connected.  During the first jump, he claims that the delayed 
opening of his main chute jerked him suddenly pressing his 
helmet against his head and that on landing he injured his 
head again.  The second injury was the result of a 2-point 
landing during high winds, when his right heel hit his head 
on landing and he was dragged for 50 feet.  The veteran 
stated that the doctor gave him a pill for his headaches, so 
that he could continue to work for the next few hours.  He 
reported that he lost consciousness for a couple of seconds 
during the first incident, but denied any loss of 
consciousness during the second episode.  The veteran 
testified that any medical treatment he received for these 
incidents was not documented in his records, even though he 
was a medic and could have documented the charts himself.  He 
denied any injuries after service.  After his discharge from 
service, the veteran claims that he was treated for 
complaints of headaches, and knee and back problems.  
However, treatment records are unavailable from most of the 
doctors, who treated him after service because these 
practitioners are no longer practicing or are deceased.  The 
veteran stated that he self-medicated the headaches with 
extra strength Tylenol and was able to work full-time as a 
police officer.  Finally, the veteran claims that his 
Parkinson's disease, which was diagnosed in 1992, is the 
result of the injuries to his head that he sustained on 
parachute jumps.

A.  Injuries to the Head, Back and Right Knee

Except for the statements of the veteran, his wife, and his 
service comrade, who attested to one of the parachute jump 
incidents (the one where the veteran had no loss of 
consciousness), there is no documentation in the veteran's 
service personnel or medical records relating to any injuries 
resulting from the claimed incidents.  Even the veteran 
admitted that there would be none.  The veteran's service 
medical records show no complaints or diagnosis of, or 
treatment for, any injuries to the veteran's head, back or 
right knee.  Clinical findings on his January 1956 separation 
examination were normal for the head and spine and the 
neurological and musculoskeletal systems.  Generally, the 
Board finds that the veteran and his service comrade are 
competent to attest to the jump incidents happening in 
service, and the veteran and his wife are competent to 
comment on the chronicity of symptoms after discharge.  
However, they are not competent to render opinions on 
diagnoses or a nexus to service.  

Because of this, the Board remanded these claims in November 
2006 for the veteran to undergo examinations to determine if 
he had current disabilities and, if so, if they were as 
likely as not related to service.  In a December 2006 
neurological examination report, the examiner had an 
opportunity to review the claims file and determined that 
there was no evidence of residuals of a head injury, but he 
did agree that the veteran had Parkinson's disease.  
Cerebellar examination was normal.  The examiner noted that 
neither of the veteran's reported head traumas were severe, 
nor were they repetitive such as what would be experienced by 
a boxer.  Without evidence of a current disability due to the 
head injuries sustained in service, the claim for service 
connection for residuals of a head injury must be denied.  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  

At a January 2007 VA orthopedic examination, the veteran 
indicated that he had used a wheeled walker for one to two 
years "for stability" due to his head and legs from 
Parkinson's disease but not specifically for his lower back.  
He stated that approximately two to three years prior, his 
pain went from his back to the posterior thighs above both 
knees without numbness or tingling, and he was treated with a 
pain patch.  The veteran reported a total knee arthroplasty 
in 1997.  (The examiner added that the veteran had also had a 
total knee arthroplasty on the left knee as well.)  On 
examination, the veteran's paralumbar muscles were tender to 
palpation without muscle spasm.  He complained of pain on 
range of motion testing.  The examiner added that the veteran 
had multi-level spondylosis and degenerative disc and joint 
disease of the lumbosacral spine, with moderately severe 
functional impairment.  Functional impairment of the right 
knee was noted as slight to moderate.  The examiner ordered 
x-rays of the right knee to verify the total knee 
arthroplasty and of the lower back plus an electromyography 
(EMG) to rule out right and left radiculopathy.  The EMG was 
negative.  As noted above, the veteran failed to report for 
the scheduled x-rays.  Because the veteran failed to report 
for the requested x-rays, the orthopedic examiner was unable 
to supply an opinion.

In a June 2007 statement, Dr. J.P.B. at the pain center at 
Boswell Hospital, indicated that he had been treating the 
veteran since November 2004 for crushing spine pain, that the 
veteran served in the 82d Airborne Division, where he 
accomplished 32 jumps and sustained two head injuries, and 
that the orthopedic trauma experienced to one's skeleton 
during parachute landings was difficult to over-estimate -- 
fractured ankles were expected and broken ribs and spine were 
common place.  This opinion appears to be based on history 
provided by the veteran, which history the Board has 
determined is inconsistent with the veteran's service 
records.  For example, the veteran's service medical records 
indicate that he served with the Medical Company of the 505th 
Airborne, not the 82d Airborne and there is no record that 
the veteran made 32 jumps, on two of which he was injured.  
Moreover, Dr. J.P.B. characterized the veteran's jumps as 
"combat;" however, the veteran never served in combat.  The 
Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises.  Black v. Brown, 5 Vet. 
App. 177 (1993).  

The veteran reported the continuity of symptoms following the 
jump incidents and after service discharge.  However, his 
separation examination shows normal clinical evaluations of 
the head, musculoskeletal system, and lower extremities with 
no finding of any abnormality.  Moreover, his service comrade 
did not confirm that the veteran's jump where he supposedly 
lost consciousness.  There is no evidence of arthritis in the 
record until 2001, which is decades after the veteran's 
service.  Thus, there is no evidence that arthritis was 
manifested to a compensable degree within one year after 
service discharge.  Moreover, there is no medical evidence of 
continuity of symptomatology following the veteran's 
discharge from service of residuals of claimed injuries to 
the head, back and right knee.  All of the above is evidence 
against the veteran's claims for residuals of injuries to the 
head, back and right knee due to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

Significantly, the Board requested that the RO/AMC arrange 
for an orthopedic examination and opinion in this case, and 
that such opinion may have yielded competent evidence to 
support the claim.  However, the veteran failed to cooperate 
with VA's efforts to assist him in the development of 
evidence in connection with his claim by failing to report 
for radiological testing.  As such, the Board has no 
alternative but to decide the claims on the basis of evidence 
already of record; as indicated above, that evidence weighs 
against the claims.  

B.  Parkinson's Disease

At the December 2006 VA neurological examination, the veteran 
and his wife reported that they began to notice cognitive 
difficulties with memory lapses and difficulty following his 
train of thought in 1992.  He did not have a tremor at that 
time, but was eventually seen by a neurologist and diagnosed 
with Parkinson's disease.  On December 4, 2006, the veteran 
had a deep brain stimulator placed bilaterally.  Since then, 
the veteran and his wife have noted a significant improvement 
in his symptomatology.  He is being seen by Dr. H. A. Shill, 
a neurologist at Sun Health, who suggested that perhaps his 
Parkinson's disease might be secondary to his head injuries.  
The examiner noted that one of the veteran's brothers also 
has Parkinson's disease.  The examination was remarkable for 
two, well-healed scars in the veteran's frontal region, 
bilaterally, with an underlying bump consistent with 
placement of the deep brain electrodes.  He was alert and 
oriented times four and his speech was normal and 
appropriate.  Extraocular movements were intact.  Sensory 
examination was intact to light touch.  The examiner added 
that, although the veteran reported a history of severe 
Parkinson's disease, he appeared to be responding very well 
to deep brain stimulation.  While Parkinson's disease has 
been associated with head trauma, neither of the veteran's 
reported head traumas were severe, nor were they repetitive 
such as what would be experienced by a boxer.  While it is 
possible that these head traumas contributed to the 
development of the veteran's Parkinson's disease, in the 
examiner's opinion, it is far more likely than not, that the 
Parkinson's disease developed spontaneously and was not 
related to the head injury. 

In two separate statements dated in April 2004 and April 
2007, the veteran's treating neurologist, Dr. H. A. S. opined 
that the veteran's Parkinson's disease could stem as a result 
of injury to his head, which the veteran reported happened in 
1955 during a parachute jump while serving with paratroopers.  
In her more recent statement, she said that the veteran's 
Parkinson's disease may be related to his service with the 82 
d Airborne as a paratrooper; and that it has been fairly well 
established that remote history of head injury increases the 
risk of Parkinson's disease, referring to an article in the 
journal Neurology from 2003, that those with head injuries 
have a 4 times higher risk of developing the disease and, if 
one takes into account a more severe head injury with loss of 
consciousness, the risk is up to nearly 10 times of the 
baseline population.  She indicated that it was her 
understanding that the veteran had been treated for head and 
back injuries after leaving the military and continues to be 
treated for them through the VA system.  It must be noted 
that there is a lack of any evidence that the veteran was 
treated for his head and back injuries until decades after 
his discharge from service.  Thus, her belief is inaccurate.  
Also, Dr. H.A.S.'s opinions appear to be premised on a 
misconception that the veteran was assigned to a paratrooper 
division and may have participated in combat, which is also 
inaccurate.  As stated above, the Board is not bound to 
accept a medical opinion based upon unsupported history.  See 
Black, 5 Vet. App. 177; see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).
Similarly, in the June 2007 statement discussed above, Dr. J. 
P. B. opined that he believed that the veteran's cranial 
traumas-the reported in-service injuries-were the 
precursors of the veteran's Parkinson's disease, adding that 
severe head injuries predispose patients to Parkinson's 
disease and used the example of Muhammed Ali.  Unlike the VA 
examiner, neither of the veteran's treating physicians 
reviewed his claims file, which failed to show any 
documentation for treatment of the alleged head injuries and 
normal clinical evaluation of the head and neurological 
system at separation from service.  Service connection may 
not, however, be based on a resort to speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2006).  See also 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's in-service radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).    

C.  All Claimed Disabilities

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has residuals of injuries to the head, back and 
right knee, to include Parkinson's disease, due to active 
duty militates against the veteran's claims.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood, 1 Vet. App. at 192-93).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also emphasizes that the fact that the veteran's 
own reported history of a relationship between head, back, 
right knee disorders and Parkinson's disease and in-service 
injuries as reflected in his treatment records and testimony 
does not constitute competent evidence of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
veteran was not involved in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002), which lowers 
the burden of proof for combat veterans, are not applicable.  
However, the Board points out that, even if participation in 
combat was shown, 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a current disability, and of 
medical nexus between that disability and service.  See, 
e.g., Kessel v. West, 13 Vet. App. 9 (1999).  See also Caeser 
v. West, 195 F.3rd 1373 (Fed. Cir. 1999) citing Collette v. 
Brown, 82 F.3d 389 (1996).  The Board acknowledges that the 
veteran was a medic in the Army and his wife was a nurse.  
But unlike a registered nurse practitioner, they have not 
asserted that either of them is qualified through advanced 
education, training, or clinical experience to offer medical 
diagnoses or nexus opinions.  Cf. Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).

In addition to the medical evidence, the Board has considered 
the assertions of the veteran, his wife, his service comrade, 
and his representative advanced in connection with each claim 
on appeal.  The Board does not doubt the sincerity of the 
veteran's, his wife's and his representative's belief that 
the veteran has the claimed disabilities as a result of his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, they are not competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998).  Hence, lay assertions 
as to the either the existence, nature or etiology of any of 
the disabilities for which service connection is sought have 
no probative value.  

In reaching the decision to deny each claim for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for Parkinson's disease is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


